Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 07/05/2021, with regards to the rejection under 35 U.S.C. 103 to claims 1, 3-12, 14, 16, 18-20 have been fully considered but they are not persuasive.

Regarding independent claims 1/14: 
Applicant’s Argument:
The applicant presented an argument in pages 6-8, stating that the combination of LU, ZHANG, FONG, specifically. FONG does not disclose “determining, according to an indication of the access request response, a message resource within the radio resource range for transmitting the communication message”.

	Applicant argues in substance “The MS 16 uses either the ranging code and the ranging slot it had used in the past or it uses the assigned ranging code and/or the assigned ranging slot specified by the MS 16 in ranging response message 1442 (see paragraph 0207). …. However, Fong et al. does not disclose that when transmitting the ranging message 1446, a resource of a set of ranging resource is determined according to the ranging response message 1442. Therefore, Fong et al. fails to teach the above quoted limitations of claim 1. 
In contrast, in some non-limiting embodiments of the present application, a message resource within the radio resource range for transmitting the communication message is determined according to an indication of the access request response. A position of the communication message resource is defined in a three-level manner. The radio resource range of the message resource set occupied by transmitting a communication message is determined according to the access request response, that is, a plurality of resources of the message resource set for transmitting the communication message are allocated to the UE in the access request response. A message resource within the radio resource range for transmitting the communication message is determined according to an indication of the access request response, that is, the UE randomly select a resource for transmitting the communication message. By means of the three-tier manner, it can be ensured that the resources for transmitting the communication message by different UEs do not overlap each other (i.e., do not interfere with each other), so that a UE-centered initial access process proceeds smoothly. Even if multiple UEs use the same random access preamble sequence and receive the same access request response, it is also possible that a base station can distinguish these communication message since different resources are selected by the multiple UEs to transmit”.

Examiner’s Response:
	The examiner respectfully disagrees. The claims merely recites, UE “determining, , a message resource within the radio resource range for transmitting the communication message” without further defining the “a message resource”. As per Fig. 14 and Par. 0206-0207 of FONG, the MS 16 (==UE) receives “Ranging response message 1442” from BS 14 with a range of resource for uplink signal.  Aforesaid MS 16 “makes the requisite adjustments to the power/time/frequency characteristics it uses in the uplink direction”. MS 16 use “assigned ranging slot specified by the MS 16 in ranging response message 1442” to transmit “ranging message 1446” to BS. Thus under the broad claim interpretation, FONG clearly teaches limitation. 

The Applicant is encouraged to amend the claims to clarify the definition of “a message resource” as explained above in applicant’s specification and also in applicant’s specification paragraphs 00104, 0105, 0141.

Regarding all dependent claims: the applicant alleges that all dependent claims are allowable since they depend from all the independent claims above. The examiner respectfully disagrees in view of the above explanation of independent claims. Thus the rejection is deemed proper.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAE Y LEE/Primary Examiner, Art Unit 2466